Citation Nr: 0739940	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include assignment of separate 
evaluations for each ear. 

2.  Entitlement to an evaluation in excess of 10 percent for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to January 
1961 and from April 1961 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, among other things, granted service connection for 
tinnitus,  evaluated as 10 percent disabling, and denied an 
evaluation in excess of 10 percent for left ear hearing loss.  
The veteran filed a timely appeal of these determinations to 
the Board.  The veteran also completed an appeal as to 
service connection for right ear hearing loss but clarified 
at his July 2007 Travel Board hearing that the only two 
issues on appeal were the two increased evaluation issues.  
Additional evidence was submitted at the hearing, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in reviewing the veteran's claims.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum schedular rating 
authorized under Diagnostic Code 6260.  

2.  VA audiometric test results show that the veteran has 
level XI hearing in the left ear and level I hearing in the 
nonservice-connected right ear.





CONCLUSIONS OF LAW

1.  The veteran's tinnitus is currently evaluated at the 
maximum 10 percent evaluation under Diagnostic Code 6260, and 
there is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an evaluation in excess of 10 percent 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
4.10, 4.85 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November and December 2004, and 
November 2005, the veteran was furnished notice of the type 
of evidence needed in order to substantiate his claims.  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  The veteran was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and he was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to the matters at hand as well.  Despite the 
defective notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned regarding these claims are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.


III.  Increased rating for tinnitus.

First, the veteran has requested an increased evaluation for 
tinnitus.  The veteran is currently evaluated at the 10 
percent rate for this condition under Diagnostic Code 6260.  

The RO denied the veteran's request because, under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition.  There is also no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87; Diagnostic Code 6260.  As 10 percent is the 
highest evaluation available for this condition and because 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



IV.  Increased rating for left ear hearing loss.

The veteran's left ear hearing loss is currently rated as 10 
percent disabling under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provision of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  
38 C.F.R. § 3.383 provides that compensation is payable for 
the combination of certain service-connected and non-service 
connected disabilities as if both disabilities were service-
connected, provided that the non-service connected disability 
is not the result of the veteran's own willful misconduct.  
Service-connected hearing loss in one ear that is evaluated 
as 10 percent or more disabling, and non-service connected 
hearing loss that meets the criteria for VA hearing loss, are 
one of these combinations.  38 C.F.R. § 3.383(a)(1), 3.385.

The medical evidence in this case consists of two recent 
audiological evaluations dated in January 2005 and September 
2006.  These examinations revealed 
maximum pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105-115+
105-120+
105-120+
105-120+
105-120+
RIGHT
25-30
35
25-35
45-50
55

Speech audiometry revealed speech recognition ability of 0% 
for the left ear and 84-90% for the right ear.

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level XI 
hearing in the left ear and level I hearing in the 
nonservice-connected right ear for the two examinations of 
record.  Under 38 C.F.R. § 4.85, this evaluation warrants a 
10 percent evaluation rating for the veteran's left ear 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 (2007).  

In light of the foregoing, entitlement to a higher evaluation 
for the veteran's disability is not warranted.  


ORDER

An evaluation in excess of 10 percent for tinnitus, to 
include separate schedular 10 percent disability ratings for 
bilateral tinnitus, is denied.

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss is denied.

____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


